—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered June 17, 1997, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
“ ‘[W]here the plea allocution demonstrates a knowing, voluntary and intelligent waiver of the right to appeal, intended comprehensively to cover all aspects of the case, and no constitutional or statutory mandate or public policy concern prohibits its acceptance, the waiver will be upheld completely’ ” (People v Kemp, 94 NY2d 831, 833; see, People v Muniz, 91 NY2d 570, 575). Here, the defendant’s waiver of his right to appeal as part of the plea agreement encompassed the denial of his motion to dismiss the indictment based on an unreasonable delay in sentencing (see, People v Jones, 255 AD2d 456).
In light of our determination, we do not reach the defendant’s remaining contention. Bracken, J. P., Santucci, Thompson and Sullivan, JJ., concur.